 568DECISIONS OF NATIONAL LABOR RELATIONS BOARDUnitedBrotherhood of Carpenters&Joiners ofAmerica,LocalNo. 753,AFL-CIOandBlountBros. Corporation.Case 23-CD-193November 13, 1969DECISION AND ORDERBY CHAIRMANMCCULLOCHAND MEMBERSBROWN AND ZAGORIAOn August 25, 1969, Trial Examiner Sydney SAsher issued his Decision in the above-entitledproceeding,findingthattheRespondenthadengaged in and was engaging in certain unfair laborpractices and recommending that it cease and desisttherefrom and take certain affirmative action, as setforth in the attached Trial Examiner's Decision.Thereafter, the Respondent filed exceptions to theDecision and a supporting brief.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itspowersinconnectionwiththiscasetoathree-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and brief, andthe entire record in the case, and hereby adopts thefindings,' conclusions, and recommendations of theTrial ExaminerORDERPursuant to Section 10(c) of the National LaborRelationsAct,asamended,theNationalLaborRelationsBoardadoptsasitsOrdertheRecommended Order of the Trial Examiner, andherebyordersthattheRespondent,UnitedBrotherhood of Carpenters & Joiners of America,Local No. 753, AFL-CIO, its officers,agents, andrepresentatives,shall take the action set forth in theTrial Examiner'sRecommended OrderTRIAL EXAMINER'S DECISIONSYDNEY S ASHER, Trial Examiner On December 17,1968,Blount BrosCorporation, Houston, Texas, hereincalled Blount, filed charges against United Brotherhood ofCarpenters& Joiners of America, Local No 753,AFL-CIO,Beaumont,Texas,hereincalledtheRespondent' Amended charges were filed on December18, 1968These charges allege that the Respondent andother labor organizations violated Section 8(b)(4)(i)(ii)(D)The Respondent excepted to certain credibility findings made by theTrial Examiner It is the Board's establishedpolicynot to overrule a TrialExaminer'sresolutionswithrespecttocredibilityunlesstheclearpreponderance of all the relevant evidence convinces us that the resolutionsare incorrectWe find no such basis for disturbing the Trial Examiner'scredibility findings in this caseStandard DryWall Products,Inc ,91NLRB 544, enfd 188 F 2d362 (C A 3)of the National Labor Relations Act, as amended (29U S C , Sec 151,etseq ),herein called the Act, inconnectionwith the assignment of certain work byGeneral Masonry, Inc , herein called General Masonry, toemployees represented by Laborers International Union ofNorth America, Local No 870, AFL-CIO, herein calledthe Laborers, rather than to individuals represented by theRespondentPursuant to Section 10(k) of the Act, theBoard conducted a hearing in Beaumont, Texas, onJanuary 21 and February 6, 1969, to determine thedisputeOn April 23, 1969, the Board issued its Decisionand Determination of Dispute in the matter,' in which itfound, without ruling on the credibility of the testimonytaken before it, that there existed reasonable cause tobelieve that the Respondent' had violated Section 8(b)(4)(D) of the Act and that no agreed-upon method ofsettlement of the dispute existedThe specific work indispute was described as the erecting and dismantling ofsteel tubular section scaffolds above the height of 14 feetat the Lamar State College of Technology constructionprojectatBeaumont,TexasAfternoting that theRespondent conceded that on the merits the Board mightaward this work to employees of General Masonryrepresented by the Laborers rather than to individualsrepresented by the Respondent, the Board determined thejurisdictional controversy by making such awardOn June 17, 1969, the General Counsel issued acomplaint alleging that on about December 12, 1968, theRespondent threatened, coerced, and restrained Blount bystating that if General Masonry's employees representedby the Laborers should perform the work described above,the Respondent would shut down the job It is alleged thatthe object of this conduct was to force or require GeneralMasonry to assign the disputed work to individuals whoare members of, or represented by, the Respondent, ratherthan to employees who are members of, or represented by,the Laborers It is further alleged that, since on or aboutJune 9, 1969, the Respondent has failed and refused tocomply with the Board's Decision and Determination ofDisputeItisalso alleged that such conduct violatedSection 8(b)(4)(ii)(D) of the Act' The Respondent filed ananswer denying that it threatened, coerced, or restrainedBlount,admitting that it had not complied with theBoard'sDecisionandDetermination of Dispute, andalleging that the Board's Decision and Determination ofDispute is in direct conflict with a prior decision of theUnited States District Court for the Eastern District ofTexas in a lawsuit which the Respondent brought againstBlount for enforcement of a contract between Blount andtheRespondentThe answer further alleges that theRespondent's sole object is to enforce that contractthrough proper legal means, and that the Respondent hasno concern with the manner in which General Masonryconducts its business, so long as Blount meets itscontractual obligationsUpon due notice a hearing was held before me on July17,1969,atBeaumont, Texas The General Counsel,Blount,GeneralMasonry and the Respondent wereThe original charges in this case were filed on December 13, 1968 Theynamed other labor organizations as respondents, but did not name theRespondent'175 NLRB No 81 On May 6, 1969, the Respondent requested that theBoard reconsider its Decision and Determination of Dispute On May 28,1969, the Board denied this request'There was no mention of the other labor organizations which are namedin the charges as respondents'The complaint does not allege any violation of Sec 8 (b)(4)(i)(D) of theAct179 NLRB No. 95 CARPENTERS, LOCAL 753569represented and participated fully in the hearing. Noappearance was entered on behalf of the Laborers Bystipulation of the parties, the decision, record and exhibitsof the 10(k) hearing were made part of the record herein.At the close of the hearing the General Counsel filed abrief, and Blount and General Masonry filed a joint briefThese have been duly consideredUpon the entire record in this case, and from myobservation of the witnesses, I make the followingFindings of FactThe complaint alleges, the answer admits, the Boardhas found, and it is now found, thatBlount andGeneralMasonry are, and at all material times have been,employers engaged in commerce and in an industryaffectingcommerce as defined in the Act, and theiroperations meet the Board's jurisdictional standards,' andthat the Respondent and the Laborers are, and at allmaterial times have been, labor organizations as definedin the ActA. The Setting 6Blount has a contract with the Board of Regents ofLamar State College of Technology to construct fourbuildingson the college campus at Beaumont, TexasBlountisamember of the Associated GeneralContractors of Jefferson County, herein called AGC,which has a collective-bargaining agreement with theCarpenters District Council of Sabine Area and Vicinity,includingLocal 753ArticleV of the contract providesthat the AGC contractors will bind their subcontractors totheAgreement designating the National Joint Board forthe Settlement of Jurisdictional DisputesArticle XX, B,provides that the AGC contractors shall require theirsubcontractorstoabidebythework jurisdictionestablishedby the National Joint BoardOne suchdecision, rendered by the National Joint Board in 1920,awarded the work of erecting self-supporting scaffoldsover 14 feet in height to members of the Carpenters. Anyerection or removal of scaffolding less than that heightwould be done by any employees assigned to the task bythe employerInApril 1968, Blount entered into a contract withGeneralMasonrywherebyGeneralMasonrywouldperform all the masonry work on the Lamar State CollegejobThis contractmakes no reference to any laboragreements, either of Blount or of General Masonry. Nordoes it provide that GeneralMasonrywillreferjurisdictional disputes to the National Joint Board or bebound by its decisionsGeneralMasonry is a member of the MasonryContractors Association which has a collective-bargaining'Blount is, and at all material times has been, a Delaware corporation,with its principal office and place of business in Montgomery,Alabama,where it is engaged in the business of a general contractor in the buildingand construction industry During the 12 months immediately prior to June17, 1969, it purchasedmaterials valued at more than$50,000 which wereshipped to its Beaumont,Texas,operations directly from sources outsidethe Stateof Texas GeneralMasonry is,and at all material times has been,a Texas corporation with its principaloffice andplace of business inPasadena,Texas,where it is engaged in the businessofmasonryconstructionDuring the 12 months immediately prior to June17, 1969, itpurchased materials valued at more than$50,000 whichwere shipped to itdirectly fromsources outside the Stateof Texas'The findingsin this section are taken from the Board's findings in itsDecision and Determination of Disputeagreement with the Laborers This agreement does notprovide that the signatories submit jurisdictional disputesto the National Joint Board or abide by its decisions.Under this contract the work of erecting and dismantlingall scaffolding is within the jurisdiction of the LaborersB The Events of December 1968GeneralMasonry began to perform masonry work onthe college buildings, using some scaffoldingHowever, asof December 12, 1968, General Masonry had not erectedany scaffolding over 14 feet in height. On that date about10am Donald Talbert, the Respondent's businessrepresentative, andWilliam H Carr, his assistant, visitedthe jobsite and there conferred with Curtis L. Reece,superintendent for Blount on the Lamar State Collegeproject, in Reece's field officeWhat occurred during thatconference is the principal factual issue hereinFrom a synthesis of the testimony of all three personspresent, these undisputed facts emerge. Talbert had withhim a copy of the collective bargaining contract betweenAGC and the Union He handed it to Reece, callingReece's attention to article XX, B Reece looked at itTalbert remarked that he wanted Reece to be aware thatthatprovisionwas in the contract. Talbert inquiredwhether any scaffolds over 14 feet in height would beerected, and if so, whether any assignment of such workhad been made Reece replied that he did not know, andthat any such work assignment would be made by GeneralMasonry, the subcontractor Talbert stated that such workbelonged to the Respondent's members. Reece asked if thescaffolds were over 14 feet in height, did the Respondentclaim only the right to construct that part which exceeded14 feet. Talbert answered that, if a scaffold was intendedto exceed 14 feet, the Respondent claimed for its membersthe right to build the entire scaffold from the ground up,but if a scaffold was not expected to exceed 14 feet, theRespondent made no claim to any part of the work ofbuilding itWhat nextensued is a matterof disputeAccording toReece, Talbert stated "The Laborers are not going tobuild the scaffolds, because it is Carpenter's workifthey do build the scaffolds, we will have to shut the jobdown," adding. "We will expect your cooperation in thismatter," to which Reece responded that he would leavethedecisionup to General Masonry, as he had noauthority over the assignment of their work. Talbert andCarr, however, flatly denied that either of them utteredany threat to Reece about closing down the job Basedupon my observation of the witnesses while testifying, I donotcreditthedenialsofTalbertandCarrReeceimpressedme as a candid and reliable witness, and Icredit his version as the more accurate.'According to all three participants, the conversationthen turned to another subject, namely a union steward.Later, just as Taylor and Carr were about to leave, Reecetapped with his finger the contract which Talbert had'The General Counsel introduced as a rebuttal witness Roy Loupe,Reece's assistantHe testified,over the vigorous objection of counsel forthe Respondent,that about 10 minutes after Talbert and Carr left, Reecestated they had threatened to close down the job Although Loupe neitherparticipated in nor overheard the conversation between Reece and theUnion's representatives, I held his testimony to be admissable as part oftheres gestaeOn reflection,Ihave some doubts as to the correctness ofthatrulingAccordingly,inresolving the conflict between Reece'stestimony on one hand and that of Talbert and Carr on the other, I havedisregarded entirely the testimony of Loupe 570DECISIONS OF NATIONAL LABOR RELATIONS BOARDshown him, and said. "I am not going to get in troubleover this "About a week later, Talbert received a copy of thecharges herein, which stated that "General Masonry, Inchasalreadylawfullyassignedsuchwork [to theLaborers] " Talbert telephoned to Reece and asked himwhether the work previously referred to had been assignedtomembers of the Laborers. Reece responded that he didnot know. Talbert stated that "if this were true.it leftme no choice but to take action against Blount " Reeceasked."By action do you mean picketing?" Talbertreplied that he would have to consult with legal counsel"and see what action was open to us." Following thisconversation,theRespondentandotherlabororganizations signatory to the contract commenced alawsuit against Blount to enforce the contractC The Respondent's DefensesThe Respondent's attorney neither argued orally at thehearing nor filed a brief. Therefore we must refer to theanswer for a guide to the Respondent's defenses. The firstsuch defense is set forth in the answer as followsThe respondent would show that its complaint regardingitscontractual dispute with Blount Bros. Corporationwas made the subject of a suit filed in the FederalCourt in December of 1968, styled Carpenters DistrictCounciloftheSabineAreavs.BlountBrosCorporation, et al, Civil No 6177. The Respondentwould further show that as a result of the filing of saidsuit, the subject matter in contention was placed in thehands of an arbitrator who heard evidence in regard tothe contractual dispute, and then rendered a decisiondeclaring the disputed contractual provisions valid andlegal, and ordering Blount Bros. Corporation to complywith said provisions. Blount Bros compliance with itscontractwould result in the disputed work beingassigned to the members of the respondent union. Therespondent would further show that on April 14, 1969,Joe J Fisher, Judge for the Federal District Court,Eastern District of Texas, Beaumont Division, enteredan order requiring Blount Bros Corporation to complywith its contractual provisions with the respondent.Therefore, respondent says that by virtue of said courtorder, it is under no legal requirement to comply withtheDecision of the National Labor Relations Boardrendered in this matter on April 23, 1969, and in fact,the previous order of the Federal Court had the effectof settling this dispute.The short answer to this defense is that it has alreadybeen considered and rejected by the Board. In its originalDecision and Determination of Dispute, the Board stated.We find without merit Respondent's claim that since itwasmerely seeking to enforce Section XX of theAGC-Carpenters contract with Blount, its conduct wasnot for an objective proscribed by Section 8(b)(4)(D).The contractual aspect of Respondent's assertion waspursued by litigation for breach of contractTheconcurrent objective of the Carpenters was to force orrequiretheassignmentof the disputed work tocarpenters represented by Respondent rather than toemployees represented by the Laborers The fact that'InDecember 1968, an action was commenced in the state courtCarpenters DistrictCouncil ofthe Sabine Area & Vicinity v Blount BrosCorporation,et al.in the 60th DistrictCourt of Jefferson County, Texas,No B-91691 See alsoCarpentersDistrictCouncilof the Sabine Area &Vicinity vBlount Bros Corporation,et al.U S District Court for theEastern Districtof Texas,BeaumontDivision, Civil No 6177one basis for Respondent's claim was its contract withBlountdoes not detract from the jurisdictional nature ofthe disputeThereafter, onMay 6, 1969, the Respondent's attorneyforwarded to theBoarda copy of Judge Fisher's decision,stating.This order, as we interpret it, is in conflict with theBoard's decision in Case 23-CD-193 . . Judge Fisherentered his order prior to the finding and decision of theBoard.We feel the court order should stand and ask fora reconsideration by the Board in this matterOn May 28, 1969, the Board denied this request,stating,interalia"anycontractualactionthatRespondent pursued against Blount Bros for its failure tobind General Masonry would not affect this proceeding"So far as I am concerned, this is binding on me anddisposes of the Respondent's defense based on its lawsuitThe Respondent's final defense arises from evidenceintroduced for the first time at the unfair labor practicehearing.On the basis of this undisputed evidence, it isfound that, early in June 1969 (following the Board'srefusal of the Respondent's request for reconsideration butbefore the unfair labor practice hearing) the Respondentsubmitted the dispute to the National Joint Board.General Masonry was not a party to this submission, norapparentlywas the LaborersOn July 11, 1969, theNational JointBoardwrote to the Respondent, theLaborers, Blount and General Masonry, as followsAt its meeting July 9-10, 1969 the Joint Boardconsidered the jurisdictional dispute between the UnitedBrotherhoodofCarpentersand Joiners and theLaborers International Union of North America overerection and dismantling of scaffolding over fourteenfeet high, Lamar State College of Technology project,Beaumont,Texas,BlountBrothersCorporationcontractor, General Masonry Inc subcoritractor.The Joint Board voted to make the following jobdecision:The work in dispute is governed by thedecision of record of April 28, 1920 and shall beassigned to carpentersThis action of the Joint Board was predicated uponparticular facts and evidence before it regarding thisdispute and shall be effective on this particular job onlyIt is well settled that, in the absence of material newlydiscovered or previously unavailable, an award of disputedwork by the Board in a Decision and Determination ofDispute is not open to review by a Trial Examiner in aproceeding on an 8(b)(4)(D) complaint.' On the otherhand, it is clear that during the complaint proceeding theRespondent is entitled to introduce new or previouslyundiscovered evidence to rebut the Board's award ofwork.iO The Respondent herein argues that the evidenceconcerningsubmissionofthedisputeto,anddetermination of the dispute by, the National Joint Boardisnew evidence unavailable to it during the 10(k)proceedings, as those proceedings had concluded beforethe submission in question took placeThe General'New YorkPrinting Pressmen'sUnionNo 2. AFL-CIO (New YorkTimes Company).154 NLRB 1122, 1124,and cases cited in fn 6 thereinSee alsoInternationalLongshoremen'sandWarehousemen'sUnion,(Aluminum Companyof America).163NLRB 1039, 1042,enfdasmodified 413 F 2d 30 (C A 9), andLocal 3,International Brotherhood ofElectricalWorkers,AFL-CIO (Western Electric Company),144NLRB1318, fn 1, enfd 339 F 2d 145 (C A 2)"InternationalLongshoremen'sAssociation,Local 1576, AFL-CIO(Texas Contracting Company,et al).166 NLRB No 104 (TXD) enfd 409iF 2d 709 (C A 5) CARPENTERS,LOCAL 753571Counsel, Blount and General Masonry take an opposingposition.They urge that the Respondent was free tosubmit the dispute to the National Joint Board at anytime after it arose in December 1968, that it neverthelessrefrained from doing so until after the conclusion of the10(k)proceeding,andthatthereforethebelatedsubmission cannot properly be considered "new" or"unavailable" evidence In the view I take of this case,thismatter need not be resolved It will be assumed,without deciding, that the evidence in question constitutesnew evidence, unavailable to the Respondent during the10(k) proceedingsIn considering this evidence, it should be noted thattwice in the Decision and Determination of Dispute theBoard stated that there was no evidence that the currentdispute had been submitted to the National Joint Board.Itshould also be recalled that, in determining who isentitled to work in dispute, "the Board will consider allrelevant factors," including "awards of . . . joint boards ""However, the probative value of the National JointBoard's award of July 11, 1969, is considerably lessenedby the fact that, so far as the record shows, neitherGeneralMasonry, the employer who made the workassignment, nor the Laborers, against whom the NationalJointBoard's award ran, participated in the NationalJointBoard proceedings, and as the Board noted in itsDecision and Determination of Dispute, these parties werenot bound in advance to comply therewithThe most compelling reason why the National JointBoard's award of July 11, 1969, carries little weight is thepremise on which that award is based For theonlyreasonadvanced by the National Joint Board in support of itsaward is "The work in dispute is governed by the decisionof record of April 28, 1920 " However, as the Board haspointed out, that 49-year-old award was rendered "some16yearsbeforetheappearancesof tubularmetalscaffolding.12 Its present applicability totubularmetalscaffolding, such as the scaffolding here used by GeneralMasonry, is therefore open to serious question.Upon the basis of the above findings of fact, and uponthe entire record in this case, I make the following.CONCLUSIONS OF LAWIBlountBrosCorporation and GeneralMasonry,Inc., are, and at all material times have been, employerswithin the meaning of Section 2(2) of the Act, engaged incommerce and in an industry affecting commerce withinthe meaning of Section 2(6) and (7) of the Act.2United Brotherhood of Carpenters & Joiners ofAmerica,LocalNo. 753, AFL-CIO, and LaborersInternationalUnion of North America, Local No 870,AFL-CIO, are, and at all material times have been, labororganizations within the meaning of Section 2(5) of theAct3.By threatening, coercing, and restraining BlountBros. Corporation on or about December 12, 1968, withan object of forcing or requiring Blount Bros. Corporationand General Masonry, Inc., to assign the erecting anddismantling of steel tubular section scaffolds above theheightof 14 feet at the Lamar State College ofTechnology construction project at Beaumont, Texas, toindividuals represented by the Respondent rather than toemployees represented by the Laborers InternationalUnion of North America, Local No 870, AFL-CIO, theRespondent has engaged in and is engaging in unfair laborpractices within the meaning of Section 8(b)(4)(ii)(D) ofthe Act.4The above-described unfair labor practices tend toleadtolabordisputesburdeningandobstructingcommerce and the free flow of commerce, and constituteunfair labor practices affecting commerce within themeaning of Section 2(6) and (7) of the Act.Upon the basis of the above findings of fact andconclusions of law, and upon the entire record in this case,Imake the followingRECOMMENDED ORDERD. ConclusionIt is concluded that the National Joint Board's awardof July 11, 1969, if entitled to consideration as newlydiscoveredorpreviouslyunavailable evidence, is notsufficientlypersuasive to overcome the Board's priordetermination of this dispute In view of the finding,above, that on December 12, 1968, the Respondent'sagents threatened to close down the job, and theRespondent's failure to comply with the Board's Decisionand Determination of Dispute, it is concluded that theRespondent sought by illegalmeans to obtain theassignment of work to which it was not entitled, and bysuch conduct violated Section 8(b)(4)(n)(D) of the Act.""InternationalAssociation of Machinists, Lodge No 1743, AFL-CIO(JA Jones Construction Companvl.135 NLRB 1402, 1410-1I"Carpenters Union Local 1260, AFL-CIO (Seedorff Masonry, Inc ). 173NLRB No 184 See alsoJeffersonCounty Alabama and VicinityCarpenters District Council (S &W Masonry.Inc ),173 NLRB No 190,andNewton,MassachusettsDistrictCouncil,United Brotherhood ofCarpenters and Joiners of America, AFL-CIO (Porrazzo and Hurley Co,Inc ).177NLRB No 36 The first two cited cases were decided by theBoard before its Decision and Determination of Dispute in the instant case,but theNewtoncasewas decided after the Board's Decision andDetermination of Dispute hereinAll three involved assignment of theerecting and dismantling of steel tubular section scaffolds above the heightof 14 feet"This conclusion is not based on anything said by Talbert in hisItisrecommended thatUnitedBrotherhoodofCarpenters& Joiners of America, Local No 753,AFL-CIO,its officers, agents, successors and assigns,shall:1.Cease and desist from threatening, coercing, orrestraining Blount Bros. Corporation, or any other personengaged in commerce or in an industry affectingcommerce, where an object thereof is to force or requireBlount Bros. Corporation, General Masonry, Inc , or anyother person engaged in commerce or in an industryaffecting commerce, to assign the work of erecting anddismantling steel tubular section scaffolds above the heightof 14 feet at the Lamar State College of Technologyconstruction project at Beaumont, Texas, to individualsrepresented by the Respondent rather than to employeesrepresented by Laborers International Union of NorthAmerica, Local No 870, AFL-CIO2Take the following affirmative action, which it isfound will effectuate the policies of the Act(a) Post at its business offices and meeting halls copiesof the notice attached hereto marked "Appendix.""telephone conversation with Reece after receiving a copy of the chargesherein"In the event that Recommended Order should be adopted by theBoard, the words "a Decision and Order" shall be substituted for thewords "the Recommended Order of a Trial Examiner" in the notice If theBoard's Order should be enforced by a United States Court of Appeals, 572DECISIONS OF NATIONAL LABOR RELATIONS BOARDCopies of the said notice, on forms provided by theRegional Director for Region 23, after being duly signedby an authorized representative of the Respondent, shallbe posted immediately upon receipt thereof, and bemaintainedfor60consecutivedays thereafter, inconspicuous places, including all places where notices tomembers are customarily displayed. Reasonable stepsshallbe taken by the Respondent to insure that suchnotices are not altered, defaced or covered by any othermaterial(b) Sign and transmit copies of said notice to the saidRegionalDirectorforpostingbyBlountBrosCorporationandGeneralMasonry, Inc., if thesecompanies should be willing(c)Notify the said Regional Director, in writing, within20 days from the receipt of this Decision, what steps it hastaken to comply herewith 11the words"a Decision of the United States Court of Appeals Enforcing anOrder"shall be substituted for the words"a Decision and Order ""In the event that Recommended Order should be adopted by theBoard,this provision shall be modified to read "Notify the said RegionalDirector,in writing,within 10 days from the date of this Order, what stepsithas taken to comply herewith "order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify you thatWE WILL NOT threaten, coerce, or restrain BlountBrosCorporation, or any other person engaged incommerce or in an industry affecting commerce, whereanobjectistoforceorrequireBlountBrosCorporation,GeneralMasonry, Inc , or any otherperson engaged in commerce or in an industry affectingcommerce, to assign the work of erecting anddismantling of steel tubular section scaffolds above theheightof 14 feet at the Lamar State College ofTechnology construction project at Beaumont, Texas,to individuals represented by this union rather than toemployees represented by Laborers International Unionof North America, Local No 870, AFL-CIO.DatedByAPPENDIXNOTICE TO ALLMEMBERS OFUNITEDBROTHERHOOD OFCARPENTERS&JOINERS OFAMERICA, LOCAL No. 753,AFL-CIOPursuantto theRecommendedOrder of a TrialExaminerof the National LaborRelations Board and inUNITEDBROTHERHOODOF CARPENTERS &JOINERS OF AMERICA,LOCAL No 753,AFL-CIO(Labor Organization)(Representative)(Title)This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other materialIfmembers have any question concerning this notice orcompliance with its provisions, they may communicatedirectlywith the Board's Regional Office, 6617 FederalOffice Building, 515 Rusk Avenue, Houston, Texas 77002,Telephone 713-226-4296